DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites "A vial adapter" (ll.1) and "a pressure equalization device" (ll.3). Both instances should be revised to begin with –the– because claim 8 encompasses all of claim 1 which previously defines "a vial adapter" (ll.1) and "a pressure equalization device" (ll.3). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear what the limitation “the body” is referring to in claims 9-12. “The body” is defined in Claims 1-7 as belonging to the cannula, but in claims 9-12, after defining another “body” as belonging to the vial adapter, it becomes unclear whether the “body” in claims 9-12 belongs to said cannula or said vial adapter. The Examiner interprets the body of claims 9-12 as best understood, but Examiner request that Applicant revise the instances of “the body” in claims 9-12 to clearly define which body is being referred to: the body of the cannula or the body of the vial adapter. 
In the following rejections, the body of the cannula or the body of the vial adapter denotes the understanding of the Examiner with a parenthetical phrase following each instance of “the body” with (NOTE: physical structure of the cannula or vial adapter) so that it is clear which body is being referred to/interpreted by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 10470974 B2) in view of Tornqvist (US 10398834 B2). 

Regarding Claim 1, Saunders discloses a connector system for a medical device, and teaches a cannula 38 ('cannula', figs.2, 4, col.10, ll.40-56) for a vial adapter 10 ('system for the closed transfer of fluids', fig.1, col.7, ll.50-67 and col.8, ll.1-9) comprising a pressure equalization device 156 ('pressure equalization system', fig.26, col.14, ll.21-26), the cannula 38 comprising:
a body (NOTE: physical structure of the cannula) having a first end 100 ('proximal end', fig.2, col.10, ll.40-56), a second end 102 ('dis9tal end', fig.2, col.10, ll.40-56) positioned opposite the first end 100, and a sidewall (NOTE: wall of cannula) extending between the first end 100 and the second end 102, the body (NOTE: physical structure of the cannula) defining a central passageway 104 ('lumen', fig.4, col.10, ll.40-56) extending from the first end 100 to the second end 102 of the body (NOTE: physical structure of the cannula), and the second end 102 of the body (NOTE: physical structure of the cannula) is closed (NOTE: second end 102 is closed because it does not having openings like 100; additionally, the specification states that “distal end 102 of cannula 38 defines a sharp point” and figs. 2,4 also clearly illustrate this teaching, therefore end 102 is closed (either inherently from figs. 2,4 or obviously from the specification).
Saunders fails to teach said body defining an opening, the opening in fluid communication with the central passageway. 
Saunders and Tornqvist are commensurate because they both disclose cannulas with vial adapters. Tornqvist specifically discloses a device for transferring a fluid to and/or from a fluid container having a sealing member, and teaches an opening 20 ('opening', fig.5, col.4, ll.1-18; NOTE: the area in which the openings are located are on a 'piercing member 16' (col.4, ll.1-18) and fluidly communicate with a source of fluid; this is commensurate with the current invention and the location of the cannula recited therein) extending through the sidewall, the opening 20 in fluid communication with the central passageway.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saunders such that said body would define an opening, the opening in fluid communication with the central passageway as taught by Tornqvist, for the purpose of providing suitable elongated opening for allowing a liquid drug/solvent to flow into the fluid container more quickly than if using a conventional device and such that mixing is improved due to the increased and more distributed inlet area and the increased turbulence caused thereby (col.2, ll.32-42). 

Regarding Claims 2-5, Saunders fails to teach that the opening comprises a plurality of circular openings, which are arranged in a pattern comprised of columns and rows. Tornqvist teaches that the opening 20 ('opening', fig.5, col.4, ll.1-18) comprises a plurality of circular openings ("plurality of openings", col.5, ll.62-67 and col.6, ll.1-8; fig.5), which are arranged in a pattern (see fig.5; NOTE: single line of repeating dots) comprised of columns and rows (NOTE: one column of openings and rows with one opening per row).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saunders such that the opening comprises a plurality of circular openings, which are arranged in a pattern comprised of columns and rows as taught by Tornqvist, for the purpose of providing suitable plurality of openings for allowing a liquid drug/solvent to flow into the fluid container more quickly than if using a conventional device and such that mixing is improved due to the increased and more distributed inlet area and the increased turbulence caused thereby (col.2, ll.32-42).

Regarding Claims 6-7, Saunders teaches that the second end 102 of the body (NOTE: physical structure of the cannula), which is beveled (see fig.4), comprises a piercing tip (see fig.4) configured to pierce a stopper 98 ('pierceable seal membranes', fig.4, col.10, ll.10-39) of a vial ("vial chamber", col.10, ll.10-39).

Regarding Claim 8, Saunders teaches a vial adapter 10 ('system for the closed transfer of fluids', fig.1, col.7, ll.50-67 and col.8, ll.1-9) comprising:
a body (NOTE: physical structure of the vial adapter) comprising a vent passageway 180 ('pressure equalization channel', fig.28, col.15, ll.48-56);
a pressure equalization device 156 ('pressure equalization system', fig.26, col.14, ll.21-26) in fluid communication with the vent passageway 180;
and the cannula 38 ('cannula', figs.2, 4, col.10, ll.40-56) of claim 1, wherein the central passageway 104 ('lumen', fig.4, col.10, ll.40-56) of the cannula 38 is in fluid communication with the vent passageway 180 and the pressure equalization device 156 (see fig.28).
Saunders fails to teach an opening and the central pathway in fluid communication with the vent passageway and the pressure equalization device. Tornqvist teaches the opening 20 ('opening', fig.5, col.4, ll.1-18). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saunders to include an opening as taught by Tornqvist such that the opening would be in fluid communication with the vent passageway and the pressure equalization device, for the purpose of allowing a liquid drug/solvent to flow into the fluid container more quickly than if using a conventional device and such that mixing is improved due to the increased and more distributed inlet area and the increased turbulence caused thereby (col.2, ll.32-42).

Regarding Claims 9 and 10, Saunders teaches a syringe connection 36 ('needle hub', fig.3, col.8, ll.46-50) at a first end of the body (NOTE: physical structure of the vial adapter; see fig.1), the syringe connection 36 configured to be secured to a syringe adapter 22 (‘syringe adapter’, figs.2, 4; col. 8, lines 10-37);
and a vial connection 66 ('vial access device receiving area', fig.4, col.9, ll.9-11) at a second end of the body (NOTE: physical structure of the vial adapter), the vial connection 66 configured to be secured to a vial ("vial chamber", col.10, ll.10-39).

Regarding Claims 11 and 12, Saunders teaches that the body (NOTE: physical structure of the vial adapter) defines a fluid passageway (NOTE: fluid passageway extending from 36 to 26; see fig.4), and that a membrane 158 (‘pierceable seal membrane’, fig.32, col.14, ll.1-20) covers an end of the fluid passageway (NOTE: fluid passageway extending from 36 to 26; see fig.4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Desbrosses et al. (US 20200230025 A1), a reconstitution device.
Wells et al. (US 20190358127 A1), a fine needle dosing adaptor.
Fangrow (US 20190000717 A1), a vial adaptor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785